As filed with the Securities and Exchange Commission on May 18, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07685 FRONTEGRA FUNDS, INC. (Exact name of registrant as specified in charter) 400 Skokie Blvd. Suite 500 Northbrook, Illinois 60062 (Address of principal executive offices) (Zip code) William D. Forsyth III 400 Skokie Blvd., Suite 500 Northbrook, Illinois 60062 (Name and address of agent for service) (847) 509-9860 Registrant's telephone number, including area code Date of fiscal year end:June 30, 2012 Date of reporting period:March 31, 2012 Item 1. Schedule of Investments. Frontegra Mastholm International Equity Fund Schedule of Investments March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS 97.5% Australia1.2% Rio Tinto Ltd. $ Brazil2.2% Hypermarcas SA Tim Participacoes SA Denmark3.5% FLSmidth & Co. A/S Novo Nordisk A/S - Class B France13.1% Arkema SA BNP Paribas SA European Aeronautic Defence and Space Co. NV Gemalto NV JCDecaux SA (a) L'Oreal SA LVMH Moet Hennessy Louis Vuitton SA Publicis Groupe SA Schneider Electric SA Valeo SA Zodiac Aerospace Germany14.6% Adidas AG Aixtron SE NA BASF SE Bayerische Motoren Werke AG Dialog Semiconductor PLC (a) Hugo Boss AG Linde AG SAP AG Hong Kong6.3% AAC Technologies Holdings, Inc. AIA Group Ltd. Galaxy Entertainment Group Ltd. (a) Li & Fung Ltd. Italy2.7% Prysmian SpA Saipem SpA Japan18.4% Anritsu Corp. FANUC Corp. Ibiden Co. Ltd. 25 Japan Tobacco, Inc. Komatsu Ltd. Kubota Corp. Mitsubishi Corp. Mizuho Financial Group, Inc. Namco Bandai Holdings, Inc. ORIX Corp. Park24 Co. Ltd. Sumitomo Realty & Development Co. Ltd. Toyota Motor Corp. Mexico1.9% Wal-Mart de Mexico SAB de CV Netherlands2.4% ASML Holding NV ING Groep NV(a) Norway1.9% Seadrill Ltd. Statoil ASA Singapore1.0% Keppel Corp. Ltd. South Korea8.9% LG Household & Health Care Ltd. NCSoft Corp. Samsung Electronics Co. Ltd. Samsung Engineering Co. Ltd. Spain1.8% Grifols SA(a) Sweden3.2% Atlas Copco AB Scania AB Switzerland1.6% Nestle SA United Kingdom12.8% AMEC PLC BG Group PLC British American Tobacco PLC Diageo PLC Prudential PLC SABMiller PLC Wolseley PLC Total Common Stocks (Cost $10,958,757) RIGHTS 0.0% Grifols SA Euro 0.10 (a) Total Rights (Cost $3,926) SHORT-TERM INVESTMENTS 0.4% Investment Company 0.4% AIM STIT-Liquid Assets Portfolio - Institutional Class Total Short-Term Investments (Cost $46,241) Total Investments 97.9% (Cost $11,008,924) Other Assets in Excess of Liabilities 2.1% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra SAM Global Equity Fund Schedule of Investments March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS 98.2% Australia1.6% National Australia Bank Ltd. $ Canada8.5% Bank of Nova Scotia Canadian Imperial Bank of Commerce Sherritt International Corp. Teck Resources Ltd. - Class B TELUS Corp. France3.1% Cie de St-Gobain Technip SA Germany3.8% Adidas AG Deutsche Bank AG Fresenius SE & Co. KGaA Henkel AG & Co. KGaA Israel1.6% Teva Pharmaceutical Industries Ltd. - ADR Italy3.3% Ansaldo STS SpA Snam Rete Gas SpA Japan5.5% Marubeni Corp. Mitsui OSK Lines Ltd. Stanley Electric Co. Ltd. Netherlands3.9% Koninklijke DSM NV Koninklijke KPN NV Koninklijke Philips Electronics NV Norway3.1% Aker Solutions ASA DnB NOR ASA Norsk Hydro ASA Spain1.9% Repsol YPF SA Switzerland9.9% Noble Corp. Roche Holding AG Swiss RE AG (a) Swisscom AG Zurich Financial Services AG United Kingdom9.8% Barclays PLC BG Group PLC BT Group PLC Legal & General Group PLC Travis Perkins PLC WM Morrison Supermarkets PLC United States42.2% Dell, Inc. (a) Hartford Financial Services Group, Inc. Health Net, Inc. (a) Hewlett-Packard Co. International Business Machines Corp. Johnson Controls, Inc. Kimberly-Clark Corp. Life Technologies Corp. (a) Limited Brands, Inc. McDonalds Corp. Microsoft Corp. Mylan, Inc. (a) Occidental Petroleum Corp. Oracle Corp. Pfizer, Inc. Procter & Gamble Co. Reynolds American, Inc. SanDisk Corp. (a) The Kroger Co. Total Common Stocks (Cost $18,637,682) SHORT-TERM INVESTMENTS 1.7% Investment Company1.7% AIM STIT-STIC Prime Portfolio - Institutional Class Total Short-Term Investments (Cost $359,765) Total Investments 99.9% (Cost $18,997,447) Other Assets in Excess of Liabilities 0.1% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. ADR - American Depositary Receipt. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra MFG Global Equity Fund Schedule of Investments March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS 95.9% France5.7% Danone $ Netherlands3.4% Unilever NV Switzerland10.6% Nestle SA Novartis AG United Kingdom2.7% Tesco PLC United States73.5% American Express Co. Colgate-Palmolive Co. eBay, Inc. (a) Google, Inc. (a) Johnson & Johnson Kraft Foods, Inc. Lowe's Companies, Inc. MasterCard, Inc. McDonald's Corp. PepsiCo, Inc. Target Corp. The Coca-Cola Co. The Home Depot, Inc. The Procter & Gamble Co. U.S. Bancorp Visa, Inc. Wal-Mart Stores, Inc. Wells Fargo & Co. Yum! Brands, Inc. Total Common Stocks (Cost $106,388,723) SHORT-TERM INVESTMENTS 18.1% Investment Company 18.1% AIM STIT-STIC Prime Portfolio - Institutional Class Total Short-Term Investments (Cost $20,203,203) Total Investments 114.0% (Cost $126,591,926) Liabilities in Excess of Other Assets (14.0)% ) TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra MFG Core Infrastructure Fund Schedule of Investments March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS 96.7% Australia7.8% APA Group $ DUET Group Envestra Ltd. SP AusNet Spark Infrastructure Group Sydney Airport Transurban Group Austria0.3% Flughafen Wien AG Belgium0.8% Elia System Operator SA/NV Canada9.2% Emera, Inc. Enbridge, Inc. Fortis, Inc. TransCanada Corp. Valener, Inc. France2.5% Aeroports de Paris Germany2.5% Fraport AG Frankfurt Airport Services Worldwide Hamburger Hafen und Logistik AG Hong Kong2.9% Power Assets Holdings Ltd. Italy10.0% ACEA SpA Atlantia SpA Autostrada Torino-Milano SpA Gemina SpA (a) Snam SpA Societa Iniziative Autostradali e Servizi SpA Terna Rete Elettrica Nazionale SpA Luxembourg2.5% SES SA Mexico1.6% Grupo Aeroportuario del Centro Norte Sab de CV Grupo Aeroportuario del Pacifico SAB de CV Grupo Aeroportuario del Sureste SAB de CV Netherlands2.2% Koninklijke Vopak NV New Zealand1.5% Auckland International Airport Ltd. Vector Ltd. Spain6.3% Abertis Infraestructuras SA Enagas SA Red Electrica Corp. SA Switzerland0.8% 53 Flughafen Zuerich AG United Kingdom7.9% National Grid PLC Pennon Group PLC Severn Trent PLC United Utilities Group PLC United States37.9% ALLETE, Inc. Alliant Energy Corp. American Electric Power Co., Inc. 96 American States Water Co. American Water Works Co., Inc. Aqua America, Inc. Atmos Energy Corp. Avista Corp. California Water Service Group CenterPoint Energy, Inc. 81 CH Energy Group, Inc. Consolidated Edison, Inc. DTE Energy Co. El Paso Electric Co. Great Plains Energy, Inc. IDACORP, Inc. Integrys Energy Group, Inc. ITC Holdings Corp. MGE Energy, Inc. NiSource, Inc. Northeast Utilities Northwest Natural Gas Co. NorthWestern Corp. NSTAR NV Energy, Inc. Pepco Holdings, Inc. PG&E Corp. Piedmont Natural Gas Co., Inc. Pinnacle West Capital Corp. PNM Resources, Inc. Portland General Electric Co. Progress Energy, Inc. SCANA Corp. 46 SJW Corp. Southwest Gas Corp. TECO Energy, Inc. The Empire District Electric Co. The Southern Co. UIL Holdings Corp. UniSource Energy Corp. Vectren Corp. Westar Energy, Inc. WGL Holdings, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. Total Common Stocks (Cost $2,534,316) CLOSED-END FUNDS 0.8% United Kingdom0.8% HICL Infrastructure Co. Ltd. HICL Infrastructure Co. Ltd. - Class C International Public Partnerships Ltd. Total Closed-End Funds (Cost $21,263) EXCHANGE TRADED FUND 0.5% Industrials0.5% Australian Infrastructure Fund Total Exchange Traded Fund (Cost $11,592) SHORT-TERM INVESTMENTS 1.7% Investment Company 1.7% AIM STIT-STIC Prime Portfolio - Institutional Class Total Short-Term Investments (Cost $46,567) Total Investments 99.7% (Cost $2,613,738) Other Assets in Excess of Liabilities 0.3% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra HEXAM Emerging Markets Fund Schedule of Investments March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS 86.8% Brazil23.7% Banco do Brasil SA $ Localiza Rent a Car SA OGX Petroleo e Gas Participacoes SA (a) PDG Realty SA Empreendimentos e Participacoes Petroleo Brasileiro SA - ADR Tim Participacoes SA - ADR Vale SA - ADR Canada2.9% First Quantum Minerals Ltd. China4.5% China Construction Bank Corp. WuXi PharmaTech Cayman, Inc. - ADR (a) Hong Kong13.3% China Mobile Ltd. China Overseas Land & Investment Ltd. China Unicom (Hong Kong) Ltd. Industrial & Commercial Bank of China Kingboard Chemical Holdings Ltd. Nine Dragons Paper Holdings Ltd. Jersey1.7% Randgold Resources Ltd. Kazakhstan6.0% Kazakhmys PLC Uranium One, Inc. (a) Russian Federation14.9% Evraz Group SA (a) Lukoil OAO - ADR Magnitogorsk Iron & Steel Works Mechel - ADR NOMOS-BANK (a) NovaTek OAO Sberbank of Russia Sberbank of Russia - ADR (a) South Africa5.8% Anglo American PLC Naspers Ltd. South Korea13.7% Hyundai Mobis KB Financial Group, Inc. LG Chem Ltd. Samsung Electronics Co. Ltd. Samsung Fire & Marine Insurance Co. Ltd. (a) Turkey0.3% Emlak Konut Gayrimenkul Yatirim Ortakligi AS Total Common Stocks (Cost $22,638,977) PREFERRED STOCKS 6.6% Brazil6.6% Banco Bradesco SA - ADR Itau Unibanco Holding SA - ADR Total Preferred Stocks (Cost $1,649,257) SHORT-TERM INVESTMENTS 6.3% Investment Company 6.3% Fidelity Institutional Money Market Portfolio Total Short-Term Investments (Cost $1,444,840) Total Investments 99.7% (Cost $25,733,074) Other Assets in Excess of Liabilities 0.3% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. ADR - American Depositary Receipt. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra Timpani Small Cap Growth Fund Schedule of Investments March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS 98.3% Consumer Discretionary23.8% Asbury Automotive Group, Inc. (a) $ Body Central Corp. (a) Buffalo Wild Wings, Inc. (a) Genesco, Inc. (a) Grand Canyon Education, Inc. (a) LeapFrog Enterprises, Inc. (a) Lithia Motors, Inc. Monro Muffler Brake, Inc. Multimedia Games Holdings Co., Inc. (a) Nu Skin Enterprises, Inc. Polaris Industries, Inc. Smith & Wesson Holding Corp. (a) Steven Madden Ltd. (a) Sturm, Ruger & Company, Inc. Tempur-Pedic International, Inc. (a) Town Sports International Holdings, Inc. (a) Ulta Salon, Cosmetics & Fragrance, Inc. Zumiez, Inc. (a) Energy8.3% Approach Resources, Inc. (a) Core Laboratories NV (b) Gulfmark Offshore, Inc. (a) Gulfport Energy Corp. (a) Hornbeck Offshore Services, Inc. (a) Laredo Petroleum Holdings, Inc. (a) Oasis Petroleum, Inc. (a) Rosetta Resources, Inc. (a) Financial Services6.0% Altisource Portfolio Solutions SA (a)(b) Bankrate, Inc. (a) Texas Capital Bancshares, Inc. (a) Health Care15.4% ABIOMED, Inc. (a) Air Methods Corp. (a) Akorn, Inc. (a) Endologix, Inc. (a) HealthStream, Inc. (a) Jazz Pharmaceuticals, Inc. (a) Omnicell, Inc. (a) SXC Health Solutions Corp. (a) ViroPharma, Inc. (a) VIVUS, Inc. (a) Vocera Communications, Inc. (a) WellCare Health Plans, Inc. (a) Materials & Processing2.5% Eagle Materials, Inc. Valmont Industries, Inc. Producer Durables18.1% Chart Industries, Inc. (a) Clean Harbors, Inc. (a) ExlService Holdings, Inc. (a) FARO Technologies, Inc. (a) Huron Consulting Group, Inc. (a) InnerWorkings, Inc. (a) On Assignment, Inc. (a) OSI Systems, Inc. (a) Raven Industries, Inc. Rush Enterprises, Inc. (a) Team, Inc. (a) Titan International, Inc. Titan Machinery, Inc. (a) TransDigm Group, Inc. (a) Technology24.2% Acacia Research Corp. (a) Allot Communications Ltd. (a) Bottomline Technologies, Inc. (a) Brightcove, Inc. (a) Callidus Software, Inc. (a) CommVault Systems, Inc. (a) Convio, Inc. (a) Datalink Corp. (a) DealerTrack Holdings, Inc. (a) Fortinet, Inc. (a) Guidance Software, Inc. (a) IPG Photonics Corp. (a) PROS Holdings, Inc. (a) Radware Ltd. (a) Riverbed Technology, Inc. (a) Silicon Motion Technology Corp. - ADR (a) Sourcefire, Inc. (a) Synacor, Inc. (a) Tangoe, Inc. (a) Ubiquiti Networks, Inc. (a) Ultratech, Inc. (a) Web.com Group, Inc. (a) Total Common Stocks (Cost $2,271,058) SHORT-TERM INVESTMENTS 2.1% Investment Company 2.1% AIM STIT-STIC Prime Portfolio - Institutional Class Total Short-Term Investments (Cost $59,937) Total Investments 100.4% (Cost $2,330,995) Liabilities in Excess of Other Assets (0.4)% ) TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. (b) U.S. traded security of a foreign issuer. ADR - American Depositary Receipt. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra Netols Small Cap Value Fund Schedule of Investments March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS 98.7% Consumer Discretionary20.4% Aaron’s, Inc. $ Accuride Corp. (a) ANN, Inc. (a) Cabela's, Inc. (a) Capella Education Co. (a) Carter's, Inc. (a) Coinstar, Inc. (a) Domino's Pizza, Inc. Ethan Allen Interiors, Inc. Tenneco, Inc. (a) The Cheesecake Factory, Inc. (a) Tractor Supply Co. Consumer Staples4.1% SunOpta, Inc. (a)(b) TreeHouse Foods, Inc. (a) United Natural Foods, Inc. (a) Energy5.1% Bill Barrett Corp. (a) ION Geophysical Corp. (a) North American Energy Partners, Inc. (a)(b) Superior Energy Services, Inc. (a) Whiting Petroleum Corp. (a) Financials15.6% Bank of Hawaii Corp. Cedar Fair LP Community Bank System, Inc. Endurance Specialty Holdings Ltd. Glacier Bancorp, Inc. MGIC Investment Corp. (a) Old National Bancorp Prosperity Bancshares, Inc. Selective Insurance Group, Inc. The Hanover Insurance Group, Inc. Webster Financial Corp. Westamerica Bancorporation Health Care8.4% Haemonetics Corp. (a) LifePoint Hospitals, Inc. (a) Magellan Health Services, Inc. (a) Merit Medical Systems, Inc. (a) PSS World Medical, Inc. (a) Sunrise Senior Living, Inc. (a) U.S. Physical Therapy, Inc. Industrials18.4% Actuant Corp. - Class A Commercial Vehicle Group, Inc. (a) Gardner Denver, Inc. Genesee & Wyoming, Inc. (a) Gibraltar Industries, Inc. (a) Herman Miller, Inc. Robbins & Myers, Inc. Titan International, Inc. TriMas Corp. (a) United Rentals, Inc. (a) United Stationers, Inc. Westinghouse Air Brake Technologies Corp. Information Technology11.7% Arbitron, Inc. CIBER, Inc. (a) Entegris, Inc. (a) Fair Isaac Corp. Fairchild Semiconductor International, Inc. (a) Integrated Device Technology, Inc. (a) Progress Software Corp. (a) WMS Industries, Inc. (a) Materials5.1% Acuity Brands, Inc. Carpenter Technology Corp. Compass Minerals International, Inc. Intrepid Potash, Inc. (a) Real Estate Investment Trusts8.7% American Campus Communities, Inc. Cedar Realty Trust, Inc. FelCor Lodging Trust, Inc. (a) First Industrial Realty Trust, Inc. (a) Mid-America Apartment Communities, Inc. National Health Investors, Inc. Sun Communities, Inc. Utilities1.2% The Empire District Electric Co. Total Common Stocks (Cost $117,848,165) SHORT-TERM INVESTMENTS 0.9% Investment Company 0.9% Fidelity Money Market Portfolio Total Short-Term Investments (Cost $1,418,528) Total Investments 99.6% (Cost $119,266,693) Other Assets in Excess of Liabilities 0.4% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. (b) U.S. traded security of a foreign issuer. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra Phocas Small Cap Value Fund Schedule of Investments March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS 97.5% Consumer Discretionary11.2% ANN, Inc. (a) $ Belo Corp. Big Lots, Inc. (a) Fuel Systems Solutions, Inc. (a) Iconix Brand Group, Inc. (a) Meredith Corp. Perry Ellis International, Inc. (a) Pier 1 Imports, Inc. (a) Scientific Games Corp. - Class A (a) Steiner Leisure Ltd. (a)(b) Systemax, Inc. (a) The Warnaco Group, Inc. (a) Wolverine World Wide, Inc. Consumer Staples2.3% Darling International, Inc. (a) Snyders-Lance, Inc. TreeHouse Foods, Inc. (a) Energy5.0% Goodrich Petroleum Corp. (a) Hornbeck Offshore Services, Inc. (a) Petroleum Development Corp. (a) Swift Energy Co. (a) Financials24.1% American Equity Investment Life Holding Co. Banco Latinoamericano de Exportaciones S.A. (b) Banner Corp. Boston Private Financial Holdings, Inc. CNO Financial Group, Inc. (a) Columbia Banking System, Inc. First Financial Bancorp First Horizon National Corp. First Pactrust Bancorp, Inc. First Republic Bank (a) Heritage Commerce Corp. (a) IBERIABANK Corp. ICG Group, Inc. (a) Infinity Property & Casualty Corp. Janus Capital Group, Inc. National Financial Partners Corp. (a) Old National Bancorp Primerica, Inc. Protective Life Corp. Safeguard Scientifics, Inc. (a) State Bank Financial Corp. (a) SVB Financial Group (a) Washington Banking Co. Wintrust Financial Corp. Health Care6.1% Emergent BioSolutions, Inc. (a) Health Net, Inc. (a) Orthofix International N.V. (a)(b) Par Pharmaceutical Companies, Inc. (a) ViroPharma, Inc. (a) Wellcare Health Plans, Inc. (a) Industrials15.9% Aceto Corp. Beacon Roofing Supply, Inc. (a) Esterline Technologies Corp. (a) Huron Consulting Group, Inc. (a) JetBlue Airways Corp. (a) Kansas City Southern (a) Tetra Tech, Inc. (a) Timken Co. Titan Machinery, Inc. (a) Trinity Industries, Inc. Triumph Group, Inc. UniFirst Corp. United Stationers, Inc. URS Corp. Watts Water Technologies, Inc. - Class A Werner Enterprises, Inc. Information Technology10.4% Arris Group, Inc. (a) Compuware Corp. (a) Ebix, Inc. Fairchild Semiconductor International, Inc. - Class A (a) Itron, Inc. (a) JDA Software Group, Inc. (a) Microsemi Corp. (a) Plexus Corp. (a) RF Micro Devices, Inc. (a) SYNNEX Corp. (a) Materials4.6% Ashland, Inc. Calgon Carbon Corp. (a) Ferro Corp. (a) Materion Corp. (a) Sensient Technologies Corp. Real Estate Investment Trusts13.0% Acadia Realty Trust Alexandria Real Estate Equities, Inc. American Campus Communities, Inc. Colonial Properties Trust CoreSite Realty Corp. CubeSmart EastGroup Properties, Inc. First Potomac Realty Trust Kilroy Realty Corp. LaSalle Hotel Properties Strategic Hotels & Resorts, Inc. (a) Sun Communities, Inc. Utilities4.9% American Water Works Co., Inc. Atmos Energy Corp. Black Hills Corp. Great Plains Energy, Inc. Laclede Group, Inc. Portland General Electric Co. The Empire District Electric Co. Total Common Stocks (Cost $18,462,620) CLOSED-END FUNDS 1.5% Ares Capital Corp. Prospect Capital Corp. Total Closed-End Funds (Cost $269,893) SHORT-TERM INVESTMENTS 2.3% Investment Company 2.3% AIM STIT-STIC Prime Portfolio - Institutional Class Total Short-Term Investments (Cost $559,921) Total Investments 101.3% (Cost $19,292,434) Liabilities in Excess of Other Assets (1.3)% ) TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing (b) U.S. traded security of a foreign issuer. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows*: Cost of investments Gross unrealized appreciation $ Gross unrealized depreciation Net unrealized appreciation ) $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Lockwell Small Cap Value Fund Schedule of Investments March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS 44.5% Consumer Discretionary4.3% AFC Enterprises, Inc. (a) $ Arbitron, Inc. Denny's Corp. (a) Hanesbrands, Inc. (a) Hillenbrand, Inc. Pier 1 Imports, Inc. (a) Shuffle Master, Inc. (a) Tenneco, Inc. (a) Consumer Staples1.8% Corn Products International, Inc. Snyder's-Lance, Inc. Energy1.4% Goodrich Petroleum Corp. (a) Key Energy Services, Inc. (a) Superior Energy Services, Inc. (a) Financials9.1% Alterra Capital Holdings Ltd. Amtrust Financial Services, Inc. Argo Group International Holdings Ltd. Capitol Federal Financial, Inc. CNO Financial Group, Inc. (a) Eagle Bancorp, Inc. (a) Employers Holdings, Inc. Forestar Group, Inc. (a) Greenhill & Co., Inc. MB Financial, Inc. Northwest Bancshares, Inc. Ocwen Financial Corp. (a) Platinum Underwriters Holdings Ltd. ProAssurance Corp. Provident New York Bancorp State Bank Financial Corp. (a) ViewPoint Financial Group Health Care2.8% HealthSouth Corp. (a) Hill-Rom Holdings, Inc. Par Pharmaceutical Companies, Inc. (a) U.S. Physical Therapy, Inc. Industrials10.9% AAR Corp. ACCO Brands Corp. (a) Actuant Corp. - Class A AECOM Technology Corp. (a) Aegion Corp. (a) AerCap Holdings NV (a)(b) Belden, Inc. Forward Air Corp. G&K Services, Inc. HEICO Corp. Hub Group, Inc. (a) ICF International, Inc. (a) Insperity, Inc. John Bean Technologies Corp. KAR Auction Services, Inc. (a) Moog, Inc. (a) Quanex Building Products Corp. Snap-on, Inc. Triumph Group, Inc. United Stationers, Inc. Information Technology7.5% ACI Worldwide, Inc. (a) Compuware Corp. (a) GSI Group, Inc. (a) Intermec, Inc. (a) MAXIMUS, Inc. Microsemi Corp. (a) Plantronics, Inc. Radisys Corp. (a) Rogers Corp. (a) Sapient Corp. ScanSource, Inc. (a) Verint Systems, Inc. (a) Zebra Technologies Corp. (a) Materials3.3% A. Schulman, Inc. Cytec Industries, Inc. HB Fuller Co. Materion Corp. (a) Rock-Tenn Co. - Class A Silgan Holdings, Inc. Real Estate Investment Trusts0.9% Agree Realty Corp. Pebblebrook Hotel Trust Utilities2.5% ALLETE, Inc. Cleco Corp. El Paso Electric Co. NorthWestern Corp. Otter Tail Corp. UGI Corp. Total Common Stocks (Cost $811,835) EXCHANGE TRADED FUND 0.4% Vanguard Small-Cap Value Index Fund Total Exchange Traded Fund (Cost $7,841) SHORT-TERM INVESTMENTS 2.4% Investment Company 2.4% AIM STIT-STIC Prime Portfolio - Institutional Class Total Short-Term Investments (Cost $55,184) Total Investments 47.3% (Cost $874,860) Other Assets in Excess of Liabilities 52.7% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. (b) U.S. traded security of a foreign issuer. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Investment Valuation – Equity securities for which market quotations are readily available are valued at the last reported sale price on the national securities exchange on which such securities are primarily traded. Equity securities for which there were no transactions on a given day or securities not listed on a national securities exchange are valued at the most recent sale price. Equity securities that are traded on NASDAQ are valued using the NASDAQ Official Closing Price (“NOCP”). Debt securities (other than short-term instruments) are valued by an independent pricing service, which uses valuation methods such as matrix pricing and other analytical pricing models as well as market transactions and evaluated dealer bid quotations. Shares of underlying mutual funds are valued at their respective NAVs. Exchange traded funds are valued at the last reported sale price on the exchange on which the security is principally traded. Securities that are primarily traded on foreign exchanges, including participatory notes, generally are valued at the last sale price of such securities on their respective exchange. In certain countries, market maker prices, usually the mean between the bid and ask prices, are used. In certain circumstances, such as when a significant event occurs in a foreign market so that the last sale price no longer reflects actual value, the fair value of these securities may be determined using fair valuation procedures approved by the Board of Directors. The Directors have retained an independent fair value pricing service to assist in valuing foreign securities held by the Frontegra Mastholm International Equity, Frontegra SAM Global Equity, Frontegra MFG Global Equity, Frontegra MFG Core Infrastructure, and Frontegra HEXAM Emerging Markets Funds. In valuing assets, prices denominated in foreign currencies are converted to U.S. dollar equivalents at the current exchange rate, which approximates market value. Securities maturing within 60 days or less when purchased are valued by the amortized cost method. Any securities or other assets for which market quotations are not readily available are valued at their fair value as determined in good faith by the advisers or subadvisers pursuant to guidelines established by the Board of Directors. On January 21, 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2010-06, Improving Disclosures about Fair Value Measurements. ASU No. 2010-06 amends FASB Accounting Standards Codification (“ASC”) Topic 820, Fair Value Measurements and Disclosures, (formerly FASB Statement No. 157), to require additional disclosures regarding fair value measurements. Specifically, the amendment requires reporting entities to disclose: i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions; ii) transfers between all levels (including Level 1 and Level 2) will be required to be disclosed on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfers; and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The effective date of this guidance is for interim and annual periods beginning after December 15, 2009; however, the requirement to provide the Level 3 activity for purchases, sales, issuances and settlements on a gross basis was effective for interim and annual periods beginning after December 15, 2010. The Funds have disclosed the applicable requirements of this accounting standard in their financial statements. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of each Fund’s investments and are summarized in the following fair value hierarchy: Level 1 — Quoted prices in active markets for identical securities Level 2 — Evaluated prices based on other significant observable inputs (including quoted prices for similar securities, foreign security indices, foreign exchange rates, fair value estimates for foreign securities and changes in benchmark securities indices) Level 3 — Significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments) Mastholm International Equity Description Level 1 Level 2 Level 3 Total Equity Common Stocks $ $
